DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/041655, filed on 07-28-2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-11, 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over LL Kikaku Group KK (JPS61146134) and Matsuo (US 20090000556 A1). 
Regarding claim 1: Kikaku teaches An animal litter box (Abstract “Pet Toilet”) having a front-back direction, a left-right direction, and a height direction (See Fig. 1), comprising:  a main body (item 20) that receives excrement of an animal; and a cover (item 30) that is removably mounted to an upper portion of the main body, wherein the cover comprises walls (item 21) on front-back-direction sides and on left-right-direction sides (see Fig. 1), the cover comprises an open top at a ceiling (see circular opening on top, Fig. 1),  the cover comprises a cutout (item 22) in at least one of the walls, the cutout (item 22) serves as an entrance/exit when the animal enters or exits the animal litter box, and the cover comprises an extending bottom (item 23) that extends from a lower end portion of the cutout to an inner side of the at least one of the walls and extending sides. 
Kikaku fails to teach extending sides that are disposed at two left-right direction ends of the cutout and that extend inwardly from the at least one of the walls.
However, Matsuo teaches and extending sides (A) that are disposed at two left-right (B,C) direction ends of the cutout and that extend inwardly from the at least one of the walls (423) (See annotated figure below, also below 421 in Fig. 2).

    PNG
    media_image1.png
    467
    487
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the extending sides as taught by Matsuo so as to provide support to the extending bottom so it is unlikely to be damaged when entering or exiting the toilet area, therefore achieving the predictable result of a more efficient system. 
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above. 
Kikaku fails to teach wherein a width of each of the extending sides is larger toward a lower side of the height direction.
However, Matsuo teaches wherein a width of each of the extending sides is larger toward a lower side of the height direction. (Best illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the extending sides as taught by Matsuo so as to reduce the likelihood that the extending side parts are damage or reduce of injury to the animal, therefore yielding the predictable result of improving the durability of the system.
Regarding claim 6: Kikaku teaches the limitations of claim 1 as shown above, and further teaches wherein each of the walls comprises a reverse part (item 24) that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig 2).
Regarding claim 7: Kikaku teaches the limitations of claim 1 as shown above.
Kikaku further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction (Best Illustrated in Fig. 1).
Kikaku fails to teach the cutout is provided in the at least one of the walls disposed on a front side or a back side in the front-back direction.
However, Matsuo teaches the cutout (420) is provided in the at least one of the walls (423) disposed on a front side or a back side in the front-back direction (Best illustrated in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the cutout location as taught by Matsuo so as to allow the animal to enter or exit the litter box, therefore yielding the practicable result of an entrance system for the animal.
Regarding claim 8: Kikaku teaches the limitations of claim 1 as shown above, and further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction, and the cutout is provided in the at least one of the walls disposed on a right side or a left side in the left-right direction. (Best Illustrated in Fig. 1).
Regarding claim 9: Kikaku teaches the limitations of claim 8 as shown above.
Kikaku fails to teach wherein in the front-back direction, a location of a center of the cutout is decentered forward or backward of a location of a center of the animal litter box.
However, Matsuo teaches wherein in the front-back direction, a location of a center of the cutout (420) is decentered forward or backward of a location of a center of the 20animal litter box (Best illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the entrance system as taught by Matsuo so as to allow the animal to easily enter the animal litter box, therefore achieving the predictable result of an entrance system for the animal.
Regarding claim 10: Kikaku teaches the limitations of claim 1 as shown above. 
Kikaku fails to teach in the front-back direction, a maximum value of a width of the cutout is half or less of a maximum value of a width of the at least one of the walls.
However, Matsuo teaches wherein in the front-back direction, a maximum value of a width of the cutout (420) is half or less of a maximum value of a width of the at least one of the walls (Best illustrated in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the opening as taught by Matsuo so as to minimize undesired elements entering or exiting the animal litter box, therefore yielding the predictable result of decreasing contamination outside of the litter box. 
Regarding claim 11: Kikaku teaches the limitations of claim 1 as shown above.  
Kikaku fails to teach wherein an extension length from a lower end of the cutout to an extending end of the extending bottom is between 1 cm to 10 cm (both inclusive).
However Matsuo teaches an extension length from a lower end of the cutout (E) to an extending (F) end of the extending bottom (G) (See annotated figure below).

    PNG
    media_image2.png
    285
    441
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the extension length from a lower end of the cutout to an extended end of the extending bottom restricted within a range of values between 1 cm to 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. So as to decrease the material necessary while keeping the functionality of the extending bottom, therefore optimizing the apparatus. 
Regarding claim 17: the modified reference teaches the limitations of claim 1 as shown above.
Kikaku further teaches each of the walls comprises a reverse part (item 24) that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Figs. 2 & 3).
Regarding claim 18: the modified reference teaches the limitations of claim 5 as shown above.
Kikaku further teaches each of the walls comprises a reverse part (item 24) that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Figs. 2 & 3).
Claims 2-3, 12, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LL Kikaku Group KK (JPS61146134) and Matsuo (US 20090000556 A1) as applied to claim 1 above, and further in view of Auble (US 20140053784 A1).
Regarding claim 2: Kikaku teaches the limitations of claim 1 as shown above.
Kikaku fails to teach wherein the extending bottom is inclined obliquely downward from an outer side of the at least one of the walls to the inner side.
However, Auble teaches wherein the extending bottom is inclined obliquely downward (item 52) from an outer side of the at least one of the walls to the inner side. (Best Illustrated in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the ramp as taught by Auble so as to allow the animal to enter or exit the litter box, therefore yielding the practicable result of an entrance system for the animal.
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above. 
Kikaku further teaches the limitations of claim 1 as shown above, and further teaches 
wherein the extending bottom comprises a bent part at an extending end extending toward the inner side, and the bent part is bent downward in the height direction. (Best Illustrated in Fig. 3).
Regarding claim 12: Kikaku teaches the limitations of claim 1 as shown above.
Kikaku fails to teach wherein the extending bottom is inclined obliquely downward from an outer side to the inner side, and among angles formed by a horizontal plane and a straight line connecting a lower end of the cutout and an extending end of the extending bottom, a smaller angle is between 5 degrees and 45 degrees (both inclusive).
However, Auble teaches wherein the extending bottom (item 52) is inclined obliquely downward from an outer side to the inner side, and among angles formed by a horizontal plane and a straight line connecting a lower end of the cutout and an extending end of the extending bottom, a smaller angle is between 5 degrees and 45 degrees (both inclusive). (Best Illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the entrance system as taught by Auble so as to allow the animal to descend without it slipping when entering the animal litter box, therefore improving the accessibility of the system and yielding the predictable result of an improved entrance system for the animal. 
Regarding claim 15: the modified reference teaches the limitations of claim 2 as shown above. 
Kikaku further teaches each of the walls comprises a reverse part (item 24) that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig 2).
Regarding claim 16: the modified reference teaches the limitations of claim 3 as shown above.
Kikaku further teaches the limitations of claim 3 as shown above, and further teaches each of the walls comprises a reverse part (item 24) that extends from a corresponding upper end of each of the walls in the height direction to an inner side of each of the walls (Best Illustrated in Fig. 2).
Regarding claim 19: Kikaku teaches the limitations of claim 2 as shown above.
Kikaku further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction (Best Illustrated in Fig. 1).
Kikaku fails to teach the cutout is provided in the at least one of the walls disposed on a front side or a back side in the front-back direction.
However, Matsuo teaches the cutout (420) is provided in the at least one of the walls (423) disposed on a front side or a back side in the front-back direction. (Best Illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the entrance system as taught by Matsuo so as to allow the animal to enter or exit the animal litter box, therefore improving the accessibility of the system and yielding the predictable result of an improved entrance system for the animal.
Regarding claim 20: Kikaku teaches the limitations of claim 3 as shown above.
Kikaku further teaches wherein a length of the cover in the front-back direction is longer than a length of the cover in the left-right direction (Best Illustrated in Fig. 1).
Kikaku fails to teach the cutout is provided in the at least one of the walls disposed on a front side or a back side in the front-back direction.
However, Matsuo teaches the cutout (420) is provided in the at least one of the walls (423) disposed on a front side or a back side in the front-back direction. (Best Illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet as disclosed by Kikaku with the entrance system as taught by Matsuo so as to allow the animal to enter or exit the animal litter box, therefore improving the accessibility of the system and yielding the predictable result of an improved entrance system for the animal.
Response to Arguments
Applicant’s arguments with respect to claims 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references being applied in the current rejection for any teaching or matter specifically challenged in the argument.
Applicant argues pre-emptively that Matsuo, while having an opening 420, does not have an opening formed “in at least one of the walls … on front-back direction-sides and on left-right-direction sides” of the cover. Examiner respectfully disagrees, as opening 420 can be seen formed to begin just within wall 423 of movable hood 41 on front-back-direction sides. Applicant argues pre-emptively that Matsuo is silent with respect to “extending sides… that extend inwardly from the at least one of the walls.” Examiner respectfully disagrees, as the extending sides (A) have two ends on the left-right direction (B,C) and they clearly extend inwardly from the wall (423) as seen in the annotated figure below. Applicant argues pre-emptively that “a person of ordinary skill in the art referring to Matsuo would not have designed the rim to extend inwardly from the movable hood 41, because the rim extending inwardly would interfere with the opening state of the movable hood 41”. Examiner respectfully disagrees as the rim of opening 420 can be seen as already extending inwardly from wall 423 of movable hood 41 as detailed above, and more importantly this argument does not commensurate with the scope of the claims. 

    PNG
    media_image1.png
    467
    487
    media_image1.png
    Greyscale

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642